TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00338-CR




                                 Sean Lee McIntosh, Appellant

                                                v.

                                  The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 06-7423-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM                  OPINION


               Counsel’s motion to permanently abate this appeal because of the death of appellant

is granted. See Tex. R. App. P. 7.1(a)(2).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Permanently Abated

Filed: July 13, 2010

Do Not Publish